DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagawa (US Pub. No. 2016/0293306).

Regarding Claim 1, Sagawa discloses a method for producing a magnetic anisotropic rare earth sintered magnet with a powder feeding step, filling step, orienting step, retrieving step, and sintering step ([0020] anticipating the claimed “a method for producing a rare earth magnet”). Sagawa discloses during the filling step, the alloy powder is charged into a cavity defined by the mold and repeatedly dropped to increase density and obtain a filled molded-body ([0061] anticipating the claimed “a molding step of supplying a metal powder into a mold to form 3 ([0120] anticipating the claimed “the green compact having a density adjusted to 3.0 g/cm3 or more and 4.4 g/cm3 or less is sintered”). When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see In re Petering and MPEP § 2131.03).

Regarding Claim 4, Sagawa discloses all of the limitations as set forth above for claim 1 and further discloses that the alloy powder is pressed at a pressure of about 10 (equal to about 0.98 MPa) to 20 kg/cm2 (equal to about 1.96 MPa) to prepare a filled molded-body ([0080] anticipating the claimed “wherein a pressure exerted on the metal powder by the mold is adjusted to 0.049 MPa or more and 20 MPa or less”).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (US Pub. No. 2016/0293306) in view of Ozeki (US Pub. No. 2012/0181475).

Regarding Claim 2, Sagawa discloses all of the limitations as set forth above for claim 1 and further discloses the mold is made over side walls divided into two or more sections, a bottom plate (Figure 1 item 13; [0048] teaching the claimed “wherein the mold includes a lower mold), and a lid plate can be attached for covering an upper surface (Figure 6, item 16; [0048]). Sagawa further discloses Example 2 in which resin plates take the place of the side mold ([0131]-[0132] teaching the claimed “out of the lower mold, the side mold and the upper mold, at least the side mold is formed from the resin”). Sagawa does not disclose a cylindrical side mold to be disposed on the lower mold, and an upper mold to be inserted into the side mold from above the side mold.
However, Ozeki discloses a permanent magnet formed into a cylindrical shape (Figure 1). Ozeki discloses that the compaction device has a cylindrical mold, a lower punch, and an upper punch in which the upper and lower punch slide upward/downward with respect to the mold ([0082]; Figure 3 teaching the claimed “a cylindrical side mold to be disposed on the lower mold, and an upper mold to be inserted into the side mold from above the side mold”). Ozeki teaches that the shape of the permanent magnet may be changed in accordance with the shape of a cavity used for compaction ([0055]).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the molds in the method disclosed by Sagawa to a cylindrical side mold with an upper punch for compaction in order to achieve a desired cylindrical shape.

Regarding Claim 5, Sagawa discloses all of the limitations as set forth above for claim 1, but does not disclose wherein in the orientation step, the pulse magnetic field is applied to the green compact, using at least two coils arranged to have the same central axis.

Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the separate orienting step from the compacting step as disclosed by Sagawa and modify the orienting step to include a pair of coils as disclosed by Ozeki in order to generate a magnetic field oriented in a desired direction.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (US Pub. No. 2016/0293306) in view of Lefebvre (US Pub. No. 2002/0023693).

Regarding Claim 3, Sagawa discloses all of the limitations as set forth above for claim 1, but does not disclose wherein the resin is an insulating resin.
However, Lefebvre discloses that for applications in alternating magnetic field, a minimal threshold resistivity is required and powder mixes containing insulating resins are generally used ([0007] teaching the claimed “wherein the resin is an insulating resin”). Lefebvre teaches that the resin is used to insulate and bind the magnetic particles together and it is well known to have very low eddy current losses, but cannot withstand high temperatures ([0007]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to use an insulating resin for the mold disclosed by Sagawa in order to insulate and bind the magnetic particles together, maintain minimal threshold resistivity, and decrease eddy 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARENA J EDUN whose telephone number is (571)272-0985.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.E./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735